PER CURIAM.
_JjWe granted defendant’s application for a writ of certiorari in this case on February 3, 2012. After receiving briefing from the parties and reviewing the record of the matter, we conclude the judgment below does not require the exercise of this court’s supervisory authority. Accordingly, we recall our order of February 3, 2011 as improvidently granted, and we deny defendant’s writ application.
VICTORY, Justice, dissents with reasons.
WEIMER, Justice, dissents with reasons.
GUIDRY, Justice, dissents and would consider the defendant’s writ application.